                                                                              FORM 1
                                                                                                                                                       Page No:    1
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

 Case No.:                      16-55610                                                                     Trustee Name:                          Karen E. Evangelista
 Case Name:                     KENT, DAVID M.                                                               Date Filed (f) or Converted (c):       11/18/2016 (f)
 For the Period Ending:         12/31/2020                                                                   §341(a) Meeting Date:                  12/28/2016
                                                                                                             Claims Bar Date:                       07/31/2017
                            1                                   2                     3                                 4                       5                       6
                     Asset Description                     Petition/              Estimated Net Value              Property              Sales/Funds            Asset Fully
                      (Scheduled and                     Unscheduled             (Value Determined by              Abandoned            Received by the        Administered
                 Unscheduled (u) Property)                  Value                       Trustee,             OA =§ 554(a) abandon.          Estate                 (FA)/
                                                                                Less Liens, Exemptions,                                                        Gross Value of
                                                                                   and Other Costs)                                                           Remaining Assets

 Ref. #
1       Single-family home 4581 Old                          $2,000,000.00                 $2,000,000.00                                              $0.00       $2,000,000.00
        Orchard Trail Orchard Lake, MI -
        48324-0000 Oakland
2       2015 Ford F-150 Lease interest -                          Unknown                           $0.00                                             $0.00                     FA
        prepaid
3       2007 Tracker Marine Pro Team                             $1,000.00                      $1,000.00                                             $0.00             $1,000.00
        175TxW
4       2007 Trailer Star Trailer 375                              $200.00                        $200.00                                             $0.00                 $200.00
        location unknown
5       2004 MFI Trailer location                                  $200.00                        $200.00                                             $0.00                 $200.00
        unknown
6       2001 Articat Snowmobile location                              $1.00                         $1.00                                             $0.00                   $1.00
        unknown
7       Household Goods and                                     $26,750.00                     $56,005.00                                       $56,005.00                      FA
        Furnishings located at 4581 Old
        Orchard Trail, Orchard Lake,
        Michigan
 Asset Notes:     Order Granting Trustee's Motion for Authority to Sell Personal Property entered 8/15/17, (docket #286).
                  Motion For Sale of Property filed on 7/31/17, (docket #270)
8       Household Goods and                                        $675.00                     $22,266.00                                       $22,266.00                      FA
        Furnishings located at 572
        Shoreview, Indian River,
        Michigan
 Asset Notes:     Report of Sale filed 11/20/17, docket #318.
                  Order Authority to Sell Personal Property entered 7/5/17, docket #248
                  Motion Authority to Sell Personal Property filed 6/23/17, docket #240.
9       Various Electronics                                      $1,000.00                      $1,000.00                                             $0.00             $1,000.00
10      Piano located at 4581 Old                               $1,200.00                          $0.00                                              $0.00                     FA
        Orchard Trail, Orchard Lake,
        Michigan
11      2 Pictures given as retainer to                       $30,000.00                      $30,000.00                                         $6,486.34             $23,513.66
        William Maxwell, Attorney
 Asset Notes:     Order Granting Trustee's Motion For Authority To Sell Paintings entered on 1/3/2020, docket #424.
                  Motion For Sale of Property under Section 363 filed on 12/9/19, docket #422.
12      Miscellaneous sports and hobby                            $500.00                        $500.00                                              $0.00                 $500.00
        equipment
13      Guns                                                    $3,500.00                      $3,500.00                                              $0.00             $3,500.00
14        Wearing apparel and personal                              $1,000.00                   $1,000.00                                             $0.00             $1,000.00
          effects
15        Miscellaneous costume jewelry                              $100.00                      $100.00                                             $0.00                 $100.00
16        Cash                                                       $120.00                      $120.00                                             $0.00                 $120.00
17        UBS Financial Account #                                      $1.00                        $0.00                                             $0.00                   $1.00
          ***8070
18        1 Share of Stock in various public                         $885.00                      $885.00                                             $0.00                 $885.00
          companies




                       16-55610-mlo             Doc 450             Filed 01/15/21           Entered 01/15/21 13:09:31                     Page 1 of 12
                                                                                                     SUBTOTALS                  $0.00                    $0.00
                                                                               FORM 1
                                                                                                                                                          Page No:   2
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

 Case No.:                     16-55610                                                                        Trustee Name:                           Karen E. Evangelista
 Case Name:                    KENT, DAVID M.                                                                  Date Filed (f) or Converted (c):        11/18/2016 (f)
 For the Period Ending:        12/31/2020                                                                      §341(a) Meeting Date:                   12/28/2016
                                                                                                               Claims Bar Date:                        07/31/2017
                           1                                     2                     3                                  4                        5                      6
                   Asset Description                        Petition/              Estimated Net Value               Property                Sales/Funds           Asset Fully
                    (Scheduled and                        Unscheduled             (Value Determined by               Abandoned              Received by the       Administered
               Unscheduled (u) Property)                     Value                       Trustee,              OA =§ 554(a) abandon.            Estate                (FA)/
                                                                                 Less Liens, Exemptions,                                                          Gross Value of
                                                                                    and Other Costs)                                                             Remaining Assets

19       See attached Exhibit 1 List of                                 $0.00                  $149,750.00                                               $0.00       $149,750.00
         privately held business entities.
         All companies terminated
         business operations in March of
         2015 and have no value. Debtor
         100% owner of all business
         entities.
20       Demand Promissory Note Dated                                   $1.00                         $1.00                                              $0.00                $1.00
         April 14, 2008 made by Ryan
         Attenson (face value $6,000.00)
21       BNY Mellon Primerica SEP IRA                           $140,000.00                    $140,000.00                                               $0.00       $140,000.00
         #0822
22       IRA Comerica Bank IRA                                   $74,500.00                     $74,500.00                                               $0.00           $74,500.00
         #***6389
23       Medical license                                                $0.00                         $0.00                                              $0.00                  FA
24       Spousal Support Payments                                    $7,500.00                   $7,500.00                                               $0.00            $7,500.00
25      Debtor loaned in 2014 the sum of                              $1.00                        $5,000.00                                         $5,000.00                  FA
        $250,000.00 to Lifestyle Lift. The
        company is in bankruptcy and the
        Debtor believes that the loan is
        uncollectable
 Asset Notes:     Order Granting Motion for Order Authorizing Chapter 7 Trustee to Enter into Settlement Agreement entered on 3/16/17, (docket #150).
                  Corrected Motion to Approve Compromise filed on 2/8/17, (docket #92).
26      See Exhibit 2-JP Morgan Chase                             Unknown                          $5,000.00                                         $5,000.00                  FA
        claim of fraud
 Asset Notes:     Order Granting Motion for Order Authorizing Chapter 7 Trustee to Enter Into Settlement Agreements entered on 1/11/18, (docket #332).
                  Motion to Approve Compromise filed on 12/15/17, (docket #329).
27      See Exhibit 2-The Wolfson                                 Unknown                          $5,000.00                                         $5,000.00                  FA
        Bolton Law Firm-Claim of
        malpractice
 Asset Notes:     Order Granting Trustee's Motion to Sell Estate's Right, Title and Interest in a Cause of Action entered on 6/13/17, (docket #236).
                  Motion For Sale of Property filed on 5/9/17, (docket #213).
28      See Exhibit 2-Dickerson                                   Unknown                          $5,000.00                                         $5,000.00                  FA
        Wright-Claim of improper
        termination
 Asset Notes:     Order Granting Motion for Order Authorizing Chapter 7 Trustee to Enter Into Settlement Agreements entered on 1/11/18, (docket #332).
                  Motion to Approve Compromise filed on 12/15/17, (docket #329).
29      See Exhibit 2-Van Conway,                                 Unknown                          $7,500.00                                             $0.00            $7,500.00
        Conway Mackenzie, and their
        subsidiary, Variant Capital
        Advisors (Investment
        Bank)-Claim of breach of
        fiduciary duty
 Asset Notes:     Order Authorizing Settlement Agreement P/O 11/2/2018, docket #392.
                  Motion to Approve Compromise filed on 10/8/2018, docket #388.
30      See Exhibit 2-The Schaefer Law                            Unknown                          $5,000.00                                         $5,000.00                  FA
        Firm, including Firm Attorney,
        John Schaefer, Mark Bank, and
        Amanda Szukala-Claim of
        malpractice
 Asset Notes:     Order Approving Compromise entered on 11/3/2020, docket #448.
                  Motion to Approve Compromise filed on 10/9/2020, docket #443.
                     16-55610-mlo               Doc 450              Filed 01/15/21           Entered 01/15/21 13:09:31                       Page 2 of 12
                                                                                                       SUBTOTALS                   $0.00                    $0.00
                                                                               FORM 1
                                                                                                                                                           Page No:    3
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

 Case No.:                     16-55610                                                                          Trustee Name:                          Karen E. Evangelista
 Case Name:                    KENT, DAVID M.                                                                    Date Filed (f) or Converted (c):       11/18/2016 (f)
 For the Period Ending:        12/31/2020                                                                        §341(a) Meeting Date:                  12/28/2016
                                                                                                                 Claims Bar Date:                       07/31/2017
                           1                                     2                     3                                   4                        5                       6
                   Asset Description                        Petition/              Estimated Net Value               Property                Sales/Funds            Asset Fully
                    (Scheduled and                        Unscheduled             (Value Determined by               Abandoned              Received by the        Administered
               Unscheduled (u) Property)                     Value                       Trustee,              OA =§ 554(a) abandon.            Estate                 (FA)/
                                                                                 Less Liens, Exemptions,                                                           Gross Value of
                                                                                    and Other Costs)                                                              Remaining Assets

31      See Exhibit 2-Linda Kent-Claim                            Unknown                              $0.00                                             $0.00                    FA
        of conspiracy
32      See Exhibit 2-Chase Bank and                              Unknown                         $7,500.00                                          $7,500.00                    FA
        Van Conway (Conway
        Mackenzie)-Claim of violated
        multiple banking/creditor law
 Asset Notes:     Order Authorizing Chapter 7 Trustee to Enter into Settlement Agreement entered on 11/2/18, (docket #392).
                  Motion to Approve Compromise filed on 10/8/18, (docket #388).
33      See Exhibit 2-Jarrod Reynolds                             Unknown                        $10,000.00                                        $10,000.00                     FA
        and John Draper
 Asset Notes:     Order Granting Trustee's Motion to Sell Estate's Right, Title and Interest in Causes of Action and Business Entities entered on 11/1/17,
                  (docket #309).
                  Motion For Sale of Property filed on 10/4/17, (docket #302).
34      See Exhibit 2-Ryan                                        Unknown                         $5,000.00                                              $0.00              $5,000.00
        Attenson-Claim of money
        laundering
 Asset Notes:     This asset included in asset #33.
35      See Exhibit 2-Ms. Carol                                   Unknown                      $20,000.00                                                 $0.00            $20,000.00
        Craine-Claim of transfer of funds
36      See Exhibit 2-Dave Mack-Claim                             Unknown                        $2,000.00                                                $0.00             $2,000.00
        of fraud
37      See Exhibit 2-Mark                                        Unknown                        $2,000.00                                                $0.00             $2,000.00
        Mitchell-Fraud-Claim of fraud
38      See Exhibit 2-Mark Bank of the                            Unknown                        $5,000.00                                                $0.00             $5,000.00
        Schaefer Law Firm-Claim of
        fraud
39      See Exhibit 2-Indian River                                Unknown                        $1,250.00                                           $1,250.00                    FA
        Home-Claim of mortgage fraud
 Asset Notes:     Order Granting the Trustee's Motion for Authority to Sell entered on 4/18/17, (docket #176).
                  Motion For Sale of Property filed on 4/12/17, (docket #167).
40      See Exhibit 2-Orchard Lake                                Unknown                        $5,000.00                                                $0.00             $5,000.00
        Home-Claim of mortgage Fraud
 Asset Notes:     This asset included in asset #33.
41      See Exhibit 2-Warner, Norcross &                        Unknown                     $30,000.00                                              $30,000.00                    FA
        Judd/Nazli Sater-Claim of breach
        of contract, malpractice and
        billing fraud
 Asset Notes:      Order Motion to Compromise entered on 5/29/2020, docket 437.
                   Motion to Approve Compromise under Rule 9019 filed on 4/30/2020, docket #434
42      Adv. 18-04092 Steinway Piano            (u)                 $0.00                    $5,500.00                                               $5,500.00                    FA
        Gallery of Detroit
 Asset Notes:      Order Authorizing Compromise & Settle Adv. entered on 4/25/19, docket #413
                   Motion Compromise & settle Adv. filed on 3/29/19, docket #411.


TOTALS (Excluding unknown value)                                                                                                                Gross Value of Remaining Assets
                                                             $2,289,134.00                  $2,614,278.00                                      $164,007.34            $2,450,271.66



 Major Activities affecting case closing:


                     16-55610-mlo               Doc 450              Filed 01/15/21           Entered 01/15/21 13:09:31                        Page 3 of 12
                                                                              FORM 1
                                                                                                                                                           Page No:      4
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-55610                                                                          Trustee Name:                            Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                                    Date Filed (f) or Converted (c):         11/18/2016 (f)
For the Period Ending:       12/31/2020                                                                        §341(a) Meeting Date:                    12/28/2016
                                                                                                               Claims Bar Date:                         07/31/2017
                         1                                      2                      3                                  4                         5                        6
                  Asset Description                       Petition/                Estimated Net Value               Property                 Sales/Funds              Asset Fully
                   (Scheduled and                       Unscheduled               (Value Determined by               Abandoned               Received by the          Administered
              Unscheduled (u) Property)                    Value                         Trustee,              OA =§ 554(a) abandon.             Estate                   (FA)/
                                                                                 Less Liens, Exemptions,                                                              Gross Value of
                                                                                    and Other Costs)                                                                 Remaining Assets

 12/21/2020     Trustee with assistance of counsel has investigated the Debtor's personal and real estate and liquidated some of the same. She has also pursed
                various chapter 5 causes of action identified by the Debtor in his schedules. She with her counsel conducted voluminous discovery to conduct
                her duties. She filed two adversary proceedings for turnover of assets and is liquidation of assets. The US Trustee is pursued a dischargability
                complaint but after a three day trial, the Court granted the Debtor his Discharge. One piece of art has been sold and the other is scheduled to be
                sold by a gallery in Florida. Once the art has been liquidated the Trustee will move to TFR


Initial Projected Date Of Final Report (TFR):               11/18/2019                                 /s/ KAREN E. EVANGELISTA
Current Projected Date Of Final Report (TFR):               05/30/2021                                 KAREN E. EVANGELISTA




                    16-55610-mlo               Doc 450              Filed 01/15/21            Entered 01/15/21 13:09:31                        Page 4 of 12
                                                                                                                                                    Page No: 1
                                                                              FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-55610                                                                   Trustee Name:                       Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                             Bank Name:                          Bank of Texas
Primary Taxpayer ID #:       **-***2956                                                                 Checking Acct #:                    ******4449
Co-Debtor Taxpayer ID #:                                                                                Account Title:
For Period Beginning:        01/01/2020                                                                 Blanket bond (per case limit):      $2,000,000.00
For Period Ending:           12/31/2020                                                                 Separate bond (if applicable):


     1                 2                  3                                    4                                            5                6                   7

Transaction      Check /            Paid to/              Description of Transaction                    Uniform          Deposit        Disbursement         Balance
   Date           Ref. #         Received From                                                         Tran Code           $                 $


04/06/2017           (25)   Basil Simon                  Order Granting Motion for Order               1129-000           $5,000.00               $0.00              $5,000.00
                                                         Authorizing Chapter 7 Trustee to
                                                         Enter into Settlement Agreement as
                                                         to Basil Simon as Trustee for the
                                                         Estate of Lifestyle Lift Holding, Inc.
                                                         and Insurers docket #150 P/O
                                                         3/16/2017
04/21/2017        3001      Tri-County Court             2004 Exam of David Kent-Invoice               2690-000                 $0.00         $776.15                $4,223.85
                            Reporters                    #26536
04/25/2017           (39)   Potestivo                    Order Granting the Trustee's Motion           1129-000           $1,250.00               $0.00              $5,473.85
                                                         for Authority to Sell the Estate's
                                                         Appellate Rights and Any and All
                                                         Interest in the Indian River Real
                                                         Property Docket #176 P/O
                                                         4/18/2017
04/28/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00             $6.76              $5,467.09
05/31/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00             $8.82              $5,458.27
06/14/2017           (27)   Wolfson Bolton PllC          Order Granting Trustee's Motion to            1129-000           $5,000.00               $0.00          $10,458.27
                                                         Sell Estate's Right, Title and Interest
                                                         in a Cause of Action Pursuant to 11
                                                         U.S.C. 363(b) docket #236 P/O
                                                         6/13/2017
06/30/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00            $12.42          $10,445.85
07/31/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00            $16.85          $10,429.00
08/08/2017        3002      Stefek's Estate Service      Order Authorizing First and Final             3711-000                 $0.00       $2,250.00                $8,179.00
                                                         Fee Application of Lori Stefek and
                                                         Stefek's Estate Service, Appraiser
                                                         For Trustee, For Allowance of
                                                         Compensation For Professional
                                                         Service docket #282 P/O 8/7/2017
08/28/2017        3003      Miedema Appraisals, Inc.     Order Authorizing First and Final             3711-000                 $0.00       $1,800.00                $6,379.00
                                                         Fee Application of Brent Dommisse
                                                         and Miedema Appraisals, Inc.,
                                                         Appraiser for Trustee, for Allowance
                                                         of Compensation for Professional
                                                         Services docket #281 P/O 8/7/2017
08/31/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00            $14.36              $6,364.64
09/12/2017           (7)    Repocast                     Order Granting Trustee's Motion for           1129-000          $16,005.00               $0.00          $22,369.64
                                                         Authority to Sell Personal Property
                                                         -- 2008 Avalon Pontoon Boat docket
                                                         #286 P/O 8/15/2017
09/29/2017                  Bank of Texas                Account Analysis Fee                          2600-000                 $0.00            $24.10          $22,345.54
09/29/2017        3004      Tri-County Court             Deposition Continuation David                 2690-000                 $0.00         $440.90            $21,904.64
                            Reporters                    Kent-Invoice #26693




                     16-55610-mlo             Doc 450       Filed 01/15/21               Entered 01/15/21 13:09:31                      Page 5 of 12
                                                                                                   SUBTOTALS         $27,255.00                  $5,350.36
                                                                                                                                                       Page No: 2
                                                                               FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-55610                                                                     Trustee Name:                       Karen E. Evangelista
Case Name:                     KENT, DAVID M.                                                               Bank Name:                          Bank of Texas
Primary Taxpayer ID #:         **-***2956                                                                   Checking Acct #:                    ******4449
Co-Debtor Taxpayer ID #:                                                                                    Account Title:
For Period Beginning:          01/01/2020                                                                   Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                   Separate bond (if applicable):


     1                2                  3                                      4                                               5                6                  7

Transaction        Check /             Paid to/           Description of Transaction                    Uniform              Deposit        Disbursement        Balance
   Date             Ref. #          Received From                                                      Tran Code               $                 $


10/04/2017           (8)     Repocast.com                 Order Granting Trustee's Motion For          1129-000              $22,266.00              $0.00          $44,170.64
                                                          Authority to Sell the Estate's Interest
                                                          in Personal Property docket #248
                                                          dated July 5, 2017; report of sale
                                                          docket #318
10/20/2017                   Pinnacle Bank                Transfer Funds                               9999-000                     $0.00      $44,170.64                 $0.00

                                                TOTALS:                                                                      $49,521.00        $49,521.00                 $0.00
                                                    Less: Bank transfers/CDs                                                      $0.00        $44,170.64
                                                Subtotal                                                                     $49,521.00         $5,350.36
                                                    Less: Payments to debtors                                                     $0.00             $0.00
                                                Net                                                                          $49,521.00         $5,350.36




For the period of 01/01/2020 to 12/31/2020                              For the entire history of the account between 04/04/2017 to 12/31/2020

Total Compensable Receipts:                                $0.00        Total Compensable Receipts:                                    $49,521.00
Total Non-Compensable Receipts:                            $0.00        Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                              $0.00        Total Comp/Non Comp Receipts:                                  $49,521.00
Total Internal/Transfer Receipts:                          $0.00        Total Internal/Transfer Receipts:                                   $0.00


Total Compensable Disbursements:                           $0.00       Total Compensable Disbursements:                                 $5,350.36
Total Non-Compensable Disbursements:                       $0.00       Total Non-Compensable Disbursements                                  $0.00
Total Comp/Non Comp Disbursements:                         $0.00       Total Comp/Non Comp Disbursements                                $5,350.36
Total Internal/Transfer Disbursements:                     $0.00       Total Internal/Transfer Disbursements:                          $44,170.64




                     16-55610-mlo            Doc 450         Filed 01/15/21               Entered 01/15/21 13:09:31                         Page 6 of 12
                                                                                                                                                   Page No: 3
                                                                             FORM 2
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-55610                                                                  Trustee Name:                       Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                            Bank Name:                          Pinnacle Bank
Primary Taxpayer ID #:       **-***2956                                                                Checking Acct #:                    ******0024
Co-Debtor Taxpayer ID #:                                                                               Account Title:                      DDA
For Period Beginning:        01/01/2020                                                                Blanket bond (per case limit):      $2,000,000.00
For Period Ending:           12/31/2020                                                                Separate bond (if applicable):


     1                 2                  3                                   4                                            5                6                   7

Transaction      Check /            Paid to/            Description of Transaction                     Uniform          Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                        Tran Code           $                 $


10/20/2017                  Bank of Texas               Transfer Funds                                9999-000          $44,170.64               $0.00          $44,170.64
10/23/2017        5001      Linda Kent                  Order to Disburse Sale Proceeds               8500-002                 $0.00       $7,002.50            $37,168.14
                                                        from Personal Property - 2008
                                                        Avalon Pontoon Boat to Co-Owner
                                                        docket #307 P/O 10/18/2017
11/03/2017                  Pinnacle Bank               Pinnacle Analysis                             2600-000                 $0.00            $25.41          $37,142.73
11/27/2017        5002      Linda Kent                  Order to Disburse Sale Proceeds               8500-002                 $0.00       $5,961.86            $31,180.87
                                                        from Personal Property Located at
                                                        Indian River to Co-Owner docket
                                                        #320 P/O 11/21/2017
11/30/2017           (7)    Lenore Kent                 Order Granting Trustee's Motion For           1129-000          $40,000.00               $0.00          $71,180.87
                                                        Authority to Sell the Estate's Interest
                                                        in Personal Property docket #304
                                                        P/O 10/6/2017
11/30/2017           (33)   Jeanne Burks                Order Granting Trustee's Motion to            1129-000          $10,000.00               $0.00          $81,180.87
                                                        Sell Estate's Right, Title and Interest
                                                        in Causes of Action and Business
                                                        Entities docket #309 P/O 11/1/2017
12/04/2017                  Pinnacle Bank               Pinnacle Analysis                             2600-000                 $0.00            $57.71          $81,123.16
12/06/2017        5003      Repocast Inc.               Order Authorizing First Application           3630-000                 $0.00       $2,226.60            $78,896.56
                                                        Of Duane Mingerink And
                                                        Repocast.Com, Inc., Auctioneer For
                                                        Trustee, For Allowance Of
                                                        Compensation For Professional
                                                        Services Rendered From June 16,
                                                        2017 To October 20, 2017 For
                                                        Reimbursement Of Fees docket
                                                        #323 P/O 12/4/2017
12/06/2017        5004      Repocast Inc.               Order Authorizing First Application           3640-000                 $0.00       $5,615.68            $73,280.88
                                                        Of Duane Mingerink And
                                                        Repocast.Com, Inc., Auctioneer For
                                                        Trustee, For Allowance Of
                                                        Compensation For Professional
                                                        Services Rendered From June 16,
                                                        2017 To October 20, 2017 For
                                                        Reimbursement Of Expenses docket
                                                        #323 P/O 12/4/2017
12/06/2017        5005      Repocast Inc.               Order Authorizing Second                      3630-000                 $0.00       $1,280.40            $72,000.48
                                                        Application of Duane Mingerink
                                                        and Repocase.com, Inc., Auctioneer
                                                        for Trustee, for Allowance of
                                                        Compensation for Professional
                                                        Services Rendered from June 19,
                                                        2017 to October 20, 2017 and for
                                                        Reimburseemnt of Expenses
                                                        (Related Doc # 317) for Duane
                                                        Mingerink, Fees Awarded docket
                                                        #324 P/O 12/4/2017


                     16-55610-mlo             Doc 450     Filed 01/15/21                Entered 01/15/21 13:09:31                      Page 7 of 12
                                                                                                  SUBTOTALS         $94,170.64               $22,170.16
                                                                                                                                              Page No: 4
                                                                            FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-55610                                                              Trustee Name:                      Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                        Bank Name:                         Pinnacle Bank
Primary Taxpayer ID #:       **-***2956                                                            Checking Acct #:                   ******0024
Co-Debtor Taxpayer ID #:                                                                           Account Title:                     DDA
For Period Beginning:        01/01/2020                                                            Blanket bond (per case limit):     $2,000,000.00
For Period Ending:           12/31/2020                                                            Separate bond (if applicable):


     1                 2                 3                                  4                                         5                6                   7

Transaction      Check /            Paid to/             Description of Transaction                Uniform          Deposit       Disbursement        Balance
   Date           Ref. #         Received From                                                    Tran Code           $                $


12/06/2017        5006      Repocast Inc.               Order Authorizing Second                  3640-000                $0.00         $450.00            $71,550.48
                                                        Application of Duane Mingerink
                                                        and Repocase.com, Inc., Auctioneer
                                                        for Trustee, for Allowance of
                                                        Compensation for Professional
                                                        Services Rendered from June 19,
                                                        2017 to October 20, 2017 and for
                                                        Reimburseemnt of Expenses
                                                        (Related Doc # 317) for Duane
                                                        Mingerink, Expenses Awarded
                                                        docket #324 P/O 12/4/2017
12/11/2017        5007      Linda Kent                  Order to Disburse Sale Proceeds           8500-002                $0.00      $20,000.00            $51,550.48
                                                        from Personal Property Located at
                                                        Orchard Lake to Co-Owner docket
                                                        #328 P/O 12/8/2017
12/11/2017        5008      Insurance Partners          Bond Payment                              2300-000                $0.00            $13.73          $51,536.75
                            Agency, Inc
01/08/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00         $104.56            $51,432.19
02/05/2018           (26)   JP Morgan Chase             Order Granting Motion for Order           1129-000          $5,000.00               $0.00          $56,432.19
                                                        Authorizing Chapter 7 Trustee to
                                                        Enter Into Settlement Agreements as
                                                        to JPMorgan Chase Bank N.A. AND
                                                        Dickinson Wright PLLC. docket
                                                        #332 P/O 1/11/2018
02/05/2018           (28)   Dickinson Wright            Order Granting Motion for Order           1129-000          $5,000.00               $0.00          $61,432.19
                                                        Authorizing Chapter 7 Trustee to
                                                        Enter Into Settlement Agreements as
                                                        to JPMorgan Chase Bank N.A. AND
                                                        Dickinson Wright PLLC. docket
                                                        #332 P/O 1/11/2018
02/06/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $87.21          $61,344.98
02/22/2018        5009      Tri-County Court            Deponent of David Kent Volume             2690-000                $0.00         $587.75            $60,757.23
                            Reporters                   III-Invoice #26941
03/05/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $86.34          $60,670.89
03/29/2018        5010      Law Offices of Lawrence     Order Approving Trustee's                 3220-610                $0.00       $5,000.00            $55,670.89
                            J. Acker                    Employment of Special Counsel
                                                        Lawrence Acker and the Law Office
                                                        of Lawrence Acker docket #352 P/O
                                                        3/27/2018
03/30/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $97.96          $55,572.93
04/30/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $92.92          $55,480.01
05/16/2018           5011   Tri-County Court            Deponent of Linda Kent-Invoice            2690-000                $0.00         $371.05            $55,108.96
                            Reporters                   #27859
05/31/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $89.41          $55,019.55
06/29/2018                  Pinnacle Bank               Pinnacle Analysis                         2600-000                $0.00            $85.92          $54,933.63
07/25/2018        5012      Dakmak Peurach PC           Order Granting Dakmak Peruach,            2990-000                $0.00         $200.00            $54,733.63
                                                        P.C.'s Motion to Quash Subpoena
                                                        P/O 7/19/2018, docket #382
                     16-55610-mlo            Doc 450       Filed 01/15/21             Entered 01/15/21 13:09:31                   Page 8 of 12
                                                                                              SUBTOTALS         $10,000.00              $27,266.85
                                                                                                                                             Page No: 5
                                                                           FORM 2
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-55610                                                             Trustee Name:                      Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                       Bank Name:                         Pinnacle Bank
Primary Taxpayer ID #:       **-***2956                                                           Checking Acct #:                   ******0024
Co-Debtor Taxpayer ID #:                                                                          Account Title:                     DDA
For Period Beginning:        01/01/2020                                                           Blanket bond (per case limit):     $2,000,000.00
For Period Ending:           12/31/2020                                                           Separate bond (if applicable):


     1                 2                3                                   4                                        5                6                   7

Transaction      Check /             Paid to/          Description of Transaction                 Uniform          Deposit       Disbursement         Balance
   Date           Ref. #          Received From                                                  Tran Code           $                $


07/31/2018                  Pinnacle Bank              Pinnacle Analysis                         2600-000                $0.00            $88.65          $54,644.98
08/31/2018                  Pinnacle Bank              Pinnacle Analysis                         2600-000                $0.00            $88.18          $54,556.80
09/10/2018        5013      Tri-County Court           Deponent Samuel Kent-Invoice              2690-000                $0.00         $110.00            $54,446.80
                            Reporters                  #28812
09/10/2018        5014      Tri-County Court           Deponent of Samuel Kent-Invoice           2690-000                $0.00         $166.20            $54,280.60
                            Reporters                  29571
09/10/2018        5015      Tri-County Court           Deponent Stacy Schultes-Invoice           2690-000                $0.00         $125.00            $54,155.60
                            Reporters                  #29671
10/17/2018        5016      Tri-County Court           Deponent of Michael Kent-Invoice          2690-000                $0.00         $125.00            $54,030.60
                            Reporters                  #30189
11/16/2018        5017      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00            $87.23          $53,943.37
11/17/2018        5018      Tri-County Court           Deponent of Carol Craine-Invoice          2690-000                $0.00         $150.00            $53,793.37
                            Reporters                  #30678
12/05/2018           (32)   Conway Mackenzie           Order Authorizing Chapter 7 Trustee       1129-000          $7,500.00               $0.00          $61,293.37
                                                       to Enter into Settlement Agreement
                                                       as to Conway Mackenzie, Inc. and
                                                       Affiliates P/O 11/2/2018, docket
                                                       #392.
12/10/2018        5019      Insurance Partners         Bond Payment                              2300-000                $0.00            $22.74          $61,270.63
                            Agency, Inc
12/20/2018        5020      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $61,159.63
01/15/2019        5021      Tri-County Court           Written transcript from Deposition        2690-000                $0.00            $89.20          $61,070.43
                            Reporters                  of Michael Kent-Invoice #31305
01/15/2019        5022      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $60,959.43
01/24/2019        5023      UPS                        Letter to the Court in Ohio to stop       2690-000                $0.00            $40.48          $60,918.95
                                                       sale of Bayview
02/14/2019        5024      Tri-County Court           Deponent of Tim Hoy-Invoice               2690-000                $0.00         $150.00            $60,768.95
                            Reporters                  #31308
02/18/2019        5025      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $60,657.95
03/25/2019        5026      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $60,546.95
04/13/2019        5027      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $60,435.95
05/15/2019        5028      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $60,324.95
05/23/2019           (42)   5th Third Bank             Order on Motion Authorizing               1229-000          $5,500.00               $0.00          $65,824.95
                                                       Chapter 7 Trustee to Compromise
                                                       and Settle Adversary Proceeding
                                                       #18-04092-MLO with Steinway
                                                       Piano Gallery of Detroit P/O
                                                       4/25/19, docket #413.
06/20/2019        5029      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $111.00            $65,713.95
07/16/2019        5030      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $121.00            $65,592.95
08/19/2019        5031      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $121.00            $65,471.95
09/12/2019        5032      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $121.00            $65,350.95
10/14/2019        5033      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $121.00            $65,229.95
11/08/2019        5034      Compass Self Storage       Storage Unit for Artwork                  2690-000                $0.00         $121.00            $65,108.95
                     16-55610-mlo            Doc 450     Filed 01/15/21               Entered 01/15/21 13:09:31                  Page 9 of 12
                                                                                             SUBTOTALS         $13,000.00                 $2,624.68
                                                                                                                                                 Page No: 6
                                                                              FORM 2
                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     16-55610                                                                Trustee Name:                       Karen E. Evangelista
Case Name:                   KENT, DAVID M.                                                          Bank Name:                          Pinnacle Bank
Primary Taxpayer ID #:       **-***2956                                                              Checking Acct #:                    ******0024
Co-Debtor Taxpayer ID #:                                                                             Account Title:                      DDA
For Period Beginning:        01/01/2020                                                              Blanket bond (per case limit):      $2,000,000.00
For Period Ending:           12/31/2020                                                              Separate bond (if applicable):


     1                 2                3                                     4                                          5                6                   7

Transaction      Check /            Paid to/               Description of Transaction                Uniform          Deposit        Disbursement         Balance
   Date           Ref. #         Received From                                                      Tran Code           $                 $


12/06/2019        5035      Insurance Partners Agency     Bond Payment                              2300-000                 $0.00            $32.50           $65,076.45
12/17/2019        5036      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $121.00             $64,955.45
01/16/2020        5037      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $121.00             $64,834.45
02/20/2020        5038      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $121.00             $64,713.45
03/30/2020           (11)   BK Assets                     Order Granting Trustee's Motion For       1129-000           $6,486.34               $0.00           $71,199.79
                                                          Authority To Sell Paintings P/O
                                                          1/3/2020, docket #424.
04/16/2020        5039      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $121.00             $71,078.79
05/14/2020        5040      Compass Self Storage          Check never received, stopped             2690-003                 $0.00         $121.00             $70,957.79
                                                          payment.Storage Unit for Artwork
06/02/2020        5040      STOP PAYMENT:                 Check never received, stopped             2690-004                 $0.00        ($121.00)            $71,078.79
                            Compass Self Storage          payment.-Storage Unit for Artwork
06/02/2020        5041      Compass Self Storage          Storage Unit for Artwork-May &            2690-000                 $0.00         $263.00             $70,815.79
                                                          June
06/08/2020           (41)   Warner Norcross & Judd        Order On Motion Authorizing               1129-000          $30,000.00               $0.00          $100,815.79
                            LLP                           Chapter 7 Trustee To Compromise
                                                          And Settle Adversary Proceeding
                                                          #18-04334-MLO With Warner
                                                          Norcross & Judd LLP P/O
                                                          5/29/2020, docket #437.
07/15/2020        5042      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $121.00            $100,694.79
07/20/2020        5043      Law Offices of Lawrence       Special Counsel for Trustee Fees          3210-600                 $0.00       $8,714.44             $91,980.35
                            J. Acker                      P/O 7/17/2020, docket #441.
07/20/2020        5044      Law Offices of Lawrence       VOIDED- Special Counsel Fees              3220-613                 $0.00       $3,856.66             $88,123.69
                            J. Acker                      were paid P/O 3/27/2018, docket
                                                          #352 so void was issued.
07/21/2020        5044      VOID: Law Offices of          VOIDED- Special Counsel Fees              3220-613                 $0.00      ($3,856.66)            $91,980.35
                            Lawrence J. Acker             were paid P/O 3/27/2018, docket
                                                          #352 so void was issued.
07/31/2020                  Pinnacle Bank                 Service Charge                            2600-000                 $0.00       $1,731.92             $90,248.43
08/03/2020                  Pinnacle Bank                 Service Charge                            2600-000                 $0.00      ($1,731.92)            $91,980.35
08/03/2020                  Pinnacle Bank                 Service Charge                            2600-000                 $0.00         $143.34             $91,837.01
08/13/2020                  Law Offices of Lawrence       Order Approving Trustee's                 3220-610                 $0.00      ($1,143.34)            $92,980.35
                            J. Acker                      Employment of Special Counsel and
                                                          approving $5,000 to defray costs,
                                                          docket #352 P/O 3/27/2018.
                                                          Counsel only had expenses in the
                                                          amount of $3,856.66, P/O
                                                          7/17/2020, docket #441, the excess
                                                          amount of $1,143.34 has been
                                                          refunded to the estate.
08/13/2020        5045      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $130.00             $92,850.35
08/31/2020                  Pinnacle Bank                 Service Charge                            2600-000                 $0.00         $137.57             $92,712.78
09/16/2020        5046      Compass Self Storage          Storage Unit for Artwork                  2690-000                 $0.00         $130.00             $92,582.78
09/30/2020                  Pinnacle Bank                 Service Charge                            2600-000                 $0.00         $133.30             $92,449.48
                 16-55610-mlo               Doc 450         Filed 01/15/21              Entered 01/15/21 13:09:31                    Page 10 of 12
                                                                                                SUBTOTALS         $36,486.34                  $9,145.81
                                                                                                                                                            Page No: 7
                                                                                  FORM 2
                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-55610                                                                       Trustee Name:                         Karen E. Evangelista
Case Name:                     KENT, DAVID M.                                                                 Bank Name:                            Pinnacle Bank
Primary Taxpayer ID #:         **-***2956                                                                     Checking Acct #:                      ******0024
Co-Debtor Taxpayer ID #:                                                                                      Account Title:                        DDA
For Period Beginning:          01/01/2020                                                                     Blanket bond (per case limit):        $2,000,000.00
For Period Ending:             12/31/2020                                                                     Separate bond (if applicable):


     1                 2                 3                                        4                                                5                6                    7

Transaction        Check /             Paid to/              Description of Transaction                     Uniform             Deposit        Disbursement         Balance
   Date             Ref. #          Received From                                                          Tran Code              $                 $


10/30/2020                   Pinnacle Bank                   Service Charge                                2600-000                    $0.00            $137.41          $92,312.07
11/20/2020          5047     Craters &                       Crating Painting, Freight to                       *                      $0.00       $1,718.00             $90,594.07
                             Freighters-Detroit              Pompano Beach FL, to Wally
                                                             Findlay Galleries and Insurance
                                                             Pkg/Crating                       ($750.00)   2690-000                                                          $90,594.07
                                                             Painting/Print
                                                             (89.5x51.75)
                                                             Freight to Pampano                ($496.00)   2690-000                                                          $90,594.07
                                                             Beach, FL 33069
                                                             (Wally Findlay
                                                             Galleries )
                                                             Cargo Insurance                   ($472.00)   2690-000                                                          $90,594.07
11/24/2020           (30)    The Law Firm of John F.         Order on Motion Authorizing                   1129-000              $5,000.00                $0.00          $95,594.07
                             Schaefer                        Chapter 7 Trustee to Compromise
                                                             and Settle Claims Against the Law
                                                             Firm of John F. Schaefer P/O
                                                             11/3/2020, docket #448.
11/25/2020          5048     Insurance Partners Agency       Bond Payment                                  2300-000                    $0.00             $60.77          $95,533.30
11/30/2020                   Pinnacle Bank                   Service Charge                                2600-000                    $0.00            $134.51          $95,398.79
12/31/2020                   Pinnacle Bank                   Service Charge                                2600-000                    $0.00            $142.90          $95,255.89

                                                  TOTALS:                                                                      $158,656.98        $63,401.09                 $95,255.89
                                                      Less: Bank transfers/CDs                                                  $44,170.64             $0.00
                                                  Subtotal                                                                     $114,486.34        $63,401.09
                                                      Less: Payments to debtors                                                      $0.00             $0.00
                                                  Net                                                                          $114,486.34        $63,401.09




For the period of 01/01/2020 to 12/31/2020                                For the entire history of the account between 10/20/2017 to 12/31/2020

Total Compensable Receipts:                              $41,486.34       Total Compensable Receipts:                                     $114,486.34
Total Non-Compensable Receipts:                               $0.00       Total Non-Compensable Receipts:                                       $0.00
Total Comp/Non Comp Receipts:                            $41,486.34       Total Comp/Non Comp Receipts:                                   $114,486.34
Total Internal/Transfer Receipts:                             $0.00       Total Internal/Transfer Receipts:                                $44,170.64


Total Compensable Disbursements:                         $11,185.90       Total Compensable Disbursements:                                 $30,436.73
Total Non-Compensable Disbursements:                          $0.00       Total Non-Compensable Disbursements                              $32,964.36
Total Comp/Non Comp Disbursements:                       $11,185.90       Total Comp/Non Comp Disbursements                                $63,401.09
Total Internal/Transfer Disbursements:                        $0.00       Total Internal/Transfer Disbursements:                                $0.00




                   16-55610-mlo              Doc 450          Filed 01/15/21              Entered 01/15/21 13:09:31                            Page 11 of 12
                                                                                                                                                   Page No: 8
                                                                           FORM 2
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       16-55610                                                                 Trustee Name:                        Karen E. Evangelista
Case Name:                     KENT, DAVID M.                                                           Bank Name:                           Pinnacle Bank
Primary Taxpayer ID #:         **-***2956                                                               Checking Acct #:                     ******0024
Co-Debtor Taxpayer ID #:                                                                                Account Title:                       DDA
For Period Beginning:          01/01/2020                                                               Blanket bond (per case limit):       $2,000,000.00
For Period Ending:             12/31/2020                                                               Separate bond (if applicable):


     1                2                  3                                 4                                               5                 6                  7

Transaction        Check /             Paid to/         Description of Transaction                  Uniform              Deposit        Disbursement         Balance
   Date             Ref. #          Received From                                                  Tran Code               $                 $



                                                                                                                             NET                NET              ACCOUNT
                                                     TOTAL - ALL ACCOUNTS                                                DEPOSITS          DISBURSE             BALANCES

                                                                                                                    $164,007.34           $68,751.45                $95,255.89




For the period of 01/01/2020 to 12/31/2020                          For the entire history of the account between 10/20/2017 to 12/31/2020

Total Compensable Receipts:                         $41,486.34      Total Compensable Receipts:                                    $164,007.34
Total Non-Compensable Receipts:                          $0.00      Total Non-Compensable Receipts:                                      $0.00
Total Comp/Non Comp Receipts:                       $41,486.34      Total Comp/Non Comp Receipts:                                  $164,007.34
Total Internal/Transfer Receipts:                        $0.00      Total Internal/Transfer Receipts:                               $44,170.64


Total Compensable Disbursements:                    $11,185.90      Total Compensable Disbursements:                                $35,787.09
Total Non-Compensable Disbursements:                     $0.00      Total Non-Compensable Disbursements:                            $32,964.36
Total Comp/Non Comp Disbursements:                  $11,185.90      Total Comp/Non Comp Disbursements:                              $68,751.45
Total Internal/Transfer Disbursements:                   $0.00      Total Internal/Transfer Disbursements:                          $44,170.64




                                                                                               /s/ KAREN E. EVANGELISTA
                                                                                               KAREN E. EVANGELISTA




                   16-55610-mlo              Doc 450     Filed 01/15/21              Entered 01/15/21 13:09:31                         Page 12 of 12
